                                                                      ~i~_=~
                                                           CLERKS L.~ {~s~~~F,;CI ;,'JURI"
                                                                                       z
 1

 2                                                               OCT 2~ 201$
 3                                                       CENTRAL D, ICT~ ~ G~! ~FUkiv~A
                                                         BY                    nEpUTY
 4

 5                                                     ~S-~
 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                        CENTR.AI~ DISTRICT QF CALIFORNIA

10

11   NATHANIEL PHILLIPS,                       Case No. CV 18-3717 JFW (SS)

12                      Petitioner,

13                                                         t ~    ~ ~

14   CDCR, et al.,

15                      Respondent.

16

17        Pursuant to the Court's Order Accepting Findings, Conclusions

18   and Recommendations of United States Magistrate Judge,

19

20        IT   IS   HEREBY   ADJUDGED   that   the   above-captioned           action        is

21   dismissed with prejudice.

22

23   DATED: ~ ~ I ~'~    ~ C/
                                                     ~~~~'~`
24                                              O   F. WALTER
                                               UNI ED STATES DISTRICT JUDGE
25

26

27
